USCA11 Case: 21-13923      Date Filed: 11/17/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13923
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ISRAEL ROQUE BORREGO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:10-cr-20661-PCH-1
                   ____________________
USCA11 Case: 21-13923             Date Filed: 11/17/2022         Page: 2 of 9




2                          Opinion of the Court                         21-13923


Before WILSON, GRANT, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Israel Roque Borrego, a federal prisoner represented by
counsel, appeals the district court’s denial of his renewed motion
for compassionate release under 18 U.S.C. § 3582(c)(1)(A). No re-
versible error has been shown; we affirm.
       In 2010, Borrego pleaded guilty to conspiracy to possess
with intent to distribute cocaine, to conspiracy to commit Hobbs
Act robbery, and to using or carrying a firearm during and in rela-
tion to a crime of violence and a drug-trafficking crime. Borrego
was sentenced to 192 months’ imprisonment. Borrego did not ap-
peal his convictions or sentence. Borrego’s total sentence was later
reduced to 172 months’ imprisonment based on retroactive
amendments to the Sentencing Guidelines.
       In June 2021, Borrego moved pro se for compassionate re-
lease under section 3582(c)(1)(A), as amended by the First Step
Act. 1 Borrego sought relief based on his underlying medical con-
ditions, his age (48), and the COVID-19 pandemic. Borrego said he
suffered from hypertension, dizziness/giddiness, hyperlipidemia,
hypertensive chronic kidney disease, chronic kidney disease stage
2, heart disease, headaches, and pre-diabetes. Borrego argued that
his medical conditions and his age put him at increased risk of


1 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
USCA11 Case: 21-13923        Date Filed: 11/17/2022     Page: 3 of 9




21-13923               Opinion of the Court                        3

serious illness were he to contract COVID-19. Borrego also said he
was unable to take adequate precautions against infection while in-
carcerated. Borrego asserted that he presented no danger to the
safety of others and that the 18 U.S.C. § 3553(a) factors weighed in
favor of a reduced sentence.
      The government opposed Borrego’s motion. The district
court granted Borrego’s request for appointment of counsel.
Borrego then filed a reply brief with the assistance of his appointed
lawyer.
       The district court denied Borrego’s initial motion for com-
passionate release in July 2021 (“July 2021 Order”). The district
court first determined that Borrego’s medical conditions consti-
tuted no extraordinary and compelling reason warranting compas-
sionate release. The district court noted Borrego’s own statements
that he was receiving adequate medical treatment and had been
able to manage sufficiently his medical conditions while in prison.
The district court also found both that Borrego had been vac-
cinated against COVID-19 and that the Bureau of Prisons had
adopted measures to help mitigate the spread of COVID-19.
       The district court then identified three additional “separate
and independent reasons” for denying Borrego’s motion: (a)
Borrego’s failure to show that he posed no danger to the commu-
nity given the violent nature of Borrego’s underlying offenses and
Borrego’s prison discipline record; (b) the district court’s finding
that the 18 U.S.C. § 3553(a) factors weighed against granting
USCA11 Case: 21-13923         Date Filed: 11/17/2022     Page: 4 of 9




4                       Opinion of the Court                 21-13923

Borrego relief; and (c) Borrego’s failure to identify an adequate re-
lease plan.
       Borrego did not appeal the district court’s July 2021 Order.
Instead, Borrego (through his appointed lawyer) filed a renewed
motion for compassionate release in October 2021.
        In his renewed motion, Borrego incorporated expressly his
initial compassionate-release motion. Borrego argued again that
his age and medical conditions (identified in his renewed motion as
chronic kidney disease, hypertension, and pre-diabetes) -- com-
bined with the COVID-19 pandemic -- constituted an extraordinary
and compelling reason supporting relief. Borrego alleged that he
is at greater risk of infection and of developing serious illness given
the rise of new variants of the COVID-19 virus, the waning efficacy
of his COVID-19 vaccinations, and understaffing at the prison.
Borrego also reiterated his arguments that he posed no danger to
the community and that the section 3553(a) factors favored a re-
duced sentence. Borrego also provided additional details about his
post-release plans.
       The district court denied Borrego’s renewed motion in a 4-
page order (“October 2021 Order”). The district court noted that
Borrego’s renewed motion raised arguments that were “materially
similar to the arguments advanced in his prior motion.” The dis-
trict court observed that -- compared to the circumstances pre-
sented in Borrego’s initial motion -- the government was now bet-
ter equipped to handle the threats posed by COVID-19. The dis-
trict court thus denied Borrego’s renewed motion “[f]or the
USCA11 Case: 21-13923         Date Filed: 11/17/2022     Page: 5 of 9




21-13923                Opinion of the Court                         5

reasons expressed in the Court’s [July 2021 Order].” In summariz-
ing those reasons, the district court explained that Borrego had (a)
failed to identify “extraordinary and compelling reasons” justifying
a reduced sentence; (b) failed to demonstrate that he was no danger
to the community; (c) failed to establish that the section 3553(a)
factors favored his release; and (d) failed to provide an adequate
release plan. This appeal followed.
        We review de novo whether a defendant is eligible for a re-
duced sentence under section 3582(c). See United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). After eligibility is established,
we review for abuse of discretion the district court’s decision about
whether to grant or to deny an eligible defendant compassionate
release under section 3582(c)(1)(A). See id. “A district court abuses
its discretion if it applies an incorrect legal standard, follows im-
proper procedures in making its determination, or makes clearly
erroneous factual findings.” United States v. Giron, 15 F.4th 1343,
1345 (11th Cir. 2021).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under sec-
tion 3582(c). See 18 U.S.C. § 3582(c); United States v. Jones, 962
F.3d 1290, 1297 (11th Cir. 2020). As amended by the First Step Act,
section 3582(c)(1)(A) authorizes a district court to modify a term of
imprisonment under these circumstances:
              [T]he court . . . may reduce the term of impris-
       onment . . . after considering the factors set forth in
       section 3553(a) to the extent that they are applicable,
USCA11 Case: 21-13923         Date Filed: 11/17/2022    Page: 6 of 9




6                      Opinion of the Court                 21-13923

       if it finds . . . extraordinary and compelling reasons
       warrant such a reduction . . . and that such a reduction
       is consistent with applicable policy statements issued
       by the Sentencing Commission.

       18 U.S.C. § 3582(c)(1)(A)(i).
       We have said that a district court may reduce a defendant’s
term of imprisonment under section 3582(c)(1)(A) only if each of
these three conditions is met: “(1) the § 3553(a) sentencing factors
favor doing so, (2) there are ‘extraordinary and compelling reasons’
for doing so, and . . . (3) doing so [would be consistent with] §
1B1.13’s policy statement.” See United States v. Tinker, 14 F.4th
1234, 1237 (11th Cir. 2021). If the district court determines that a
movant fails to satisfy one of these conditions, the district court
may deny compassionate release without addressing the remaining
conditions. Id. at 1237-38, 1240.
         The policy statements applicable to section 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13; Bryant, 996 F.3d
at 1247. The commentary to section 1B1.13 identifies four catego-
ries -- including a prisoner’s medical condition and a prisoner’s age
-- that might constitute “extraordinary and compelling reasons”
warranting a reduced sentence. See U.S.S.C. § 1B1.13 comment.
(n.1).
USCA11 Case: 21-13923            Date Filed: 11/17/2022         Page: 7 of 9




21-13923                  Opinion of the Court                               7

        Pertinent to this appeal, 2 Application Note 1(A) of section
1B1.13 provides that a prisoner’s medical condition may warrant a
sentence reduction if the prisoner (1) has a terminal illness, or (2)
suffers from “a serious physical or medical condition” or from age-
related deterioration in physical or mental health “that substan-
tially diminishes the ability of the defendant to provide self-care
within” prison. Id. § 1B1.13 comment. (n.1(A)).
        As an initial matter, we reject Borrego’s argument that the
district court failed to provide an explanation adequate to allow for
meaningful appellate review. The language of the district court’s
October 2021 Order makes clear that the district judge considered
the arguments raised in Borrego’s renewed motion and had a rea-
soned basis for denying Borrego relief. Cf. United States v. Stevens,
997 F.3d 1307, 1317 (11th Cir. 2021) (explaining that a district
court’s “explanation need not necessarily be lengthy, it just must
make clear that the [court] had a reasoned basis for choosing to
reduce or to not reduce a defendant’s sentence under the First Step
Act” (quotations omitted)).
       Borrego’s renewed motion offered additional support for ar-
guments already raised in Borrego’s initial compassionate-release
motion. These supplemental arguments, however, addressed
chiefly the changing landscape of the COVID-19 pandemic:


2 The category dealing with a prisoner’s age applies only to prisoners who are
“at least 65 years old” and, thus, is inapplicable to Borrego. See id. § 1B1.13
comment. (n.1(B)).
USCA11 Case: 21-13923        Date Filed: 11/17/2022     Page: 8 of 9




8                      Opinion of the Court                21-13923

information not pertinent to whether Borrego’s medical conditions
constituted an “extraordinary and compelling” reason within the
meaning of Application Note 1(A). The district thus determined
reasonably that the arguments raised in both compassionate-re-
lease motions were materially similar. The district court then ex-
plained that it was denying Borrego’s renewed motion for the same
reasons already stated in the district court’s July 2021 Order and
also summarized those earlier-stated reasons. On this record, we
have no trouble understanding the reasons underlying the district
court’s ruling.
       Turning to the merits, we see no error in the district court’s
determination that Borrego failed to establish that his medical con-
ditions rose to the level of extraordinary and compelling reasons
within the meaning of section 1B1.13. Borrego has not alleged that
he suffers from a terminal illness. Nor has Borrego demonstrated
-- or even argued -- that his medical conditions have diminished
substantially his ability to provide self-care while in prison: a re-
quired element under Application Note 1(A). Borrego himself
acknowledged that his medical conditions were being managed ef-
fectively while in prison. Borrego’s contention that his age and his
medical conditions put him at an increased risk of serious illness if
he were to contract COVID-19 is too speculative to warrant a re-
duction of his sentence. Because Borrego has shown no present
serious medical condition that has diminished substantially his abil-
ity to provide-self-care, he cannot demonstrate that his medical
conditions constitute an “extraordinary and compelling” reason
USCA11 Case: 21-13923        Date Filed: 11/17/2022    Page: 9 of 9




21-13923               Opinion of the Court                       9

warranting compassionate release. See Giron, 15 F.4th at 1346 (re-
jecting an argument that “the confluence of [the defendant’s] med-
ical conditions and COVID-19 creates an extraordinary and com-
pelling reason warranting compassionate release” when the de-
fendant failed to show that his medical condition was either a ter-
minal illness or had substantially diminished his ability to provide
self-care while in prison).
       The district court determined without error that Borrego’s
medical conditions constituted no “extraordinary and compelling
reasons” within the meaning of section 1B1.13. Given the lack of
extraordinary and compelling reasons warranting relief, we need
not consider whether the section 3553(a) factors would support a
reduced sentence or whether Borrego’s release would pose a dan-
ger to the community. See Tinker, 14 F.4th at 1237-38, 1240.
      AFFIRMED.